Citation Nr: 1341571	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service-connection for an acquired psychiatric disability.

2.  Entitlement to service-connection for irritable bowel syndrome (IBS).  


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2010 decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veteran Affairs (VA).
 
The Board notes that the issue of entitlement to service-connection for an acquired psychiatric disorder has previously been characterized as entitlement to service connection for a generalized anxiety disorder and depression.  The United States Court of Appeals for Veterans Claims has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The issue of an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran served during the Persian Gulf War and is shown to have IBS that is not medically explained. 


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome have been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military during the Persian Gulf War.  See 38 C.F.R. § 3.317(a) (1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.   

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes irritable bowel syndrome. Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2013).

The Veteran essentially contends symptoms of IBS began in-service and have continued since.  The Veteran has a current diagnosis of IBS.  See VA treatment record dated April 2010.

The record indicates the Veteran has complained of various gastrointestinal symptoms during his military service and thereafter.  Although the Veteran was not diagnosed with IBS in-service, service treatment records from June 2005 assessed the Veteran with gastroenteritis.  On a March 2006 post-deployment health assessment form the Veteran indicated he suffered from diarrhea.  VA treatment records show evidence of complaints of diarrhea from 2006 and include statements from the Veteran that described symptoms which occurred during periods of active duty.  The Veteran is competent to state what he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding the nature of his bowel movements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The presumption of service connection for IBS, as afforded by 28 C.F.R. 3.317 is sufficient to place the evidence at least in equipoise as to whether the Veteran's IBS is related to service.  While further medical inquiry could be conducted, the benefit-of-the-doubt must be accorded to the claimant when the evidence is in approximate equipoise.  Accordingly, the Board finds that the criteria for service connection for IBS are met and service connection for this disability may be granted.


ORDER

Entitlement to service-connection for irritable bowel syndrome (IBS) is granted. 


REMAND

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.
The Veteran asserts his acquired psychiatric disorders were incurred in service or if it pre-existed service, were aggravated by service.  STRs show a pre-existing psychiatric disorder was not noted on entry or at separation.  Further, they do not contain complaints or diagnosis of any mental health problems.  VA treatment records indicate the Veteran reported a history of mental problems prior to service and was treated for mental problems beginning in 2007.  The Veteran's private physician wrote a letter in September 2008 stating he had treated the Veteran since February 2007 and believed the Veteran was in need of a psychiatric/psychological intervention for treatment of severe anxiety and compulsiveness prior to the return of active duty.  The Veteran assertions, private medical records and VA treatment records suggest the Veteran's acquired psychiatric symptoms may have occurred in service.  A VA examination is necessary to decide the claim.  See McLendon v. Nicholson, Supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  The examination should provide a complete explanation and rationale for each opinion.

For the Veteran's claimed acquired psychiatric disorder, the examiner must: 

(a)  Identify with specificity, any acquired psychiatric disorder that is currently manifested or that has been manifested at any time since February 2010. 

(b)  For each acquired psychiatric disorder identified, please indicate:

(i) whether there is clear and unmistakable (undebatable) evidence that the disability which preexisted service, and 
(ii) whether there is clear and unmistakable (undebatable) evidence that such psychiatric disorder was not aggravated by service (i.e., did not increase in severity beyond the normal progress of the disease in service). 

If clear and unmistakable evidence is found the examiner should identify such evidence used to support such conclusions.

(c)  For each acquired psychiatric disorder that did not exist prior to service, is it at least as likely as not (i.e. probability of 50% or greater) that the disorder was either (i) caused by, or (ii) is otherwise etiologically related to active duty service?

The reviewer must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the reviewer cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the reviewer shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


